DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 7, 9-12, 14, 16, 18, 19, 23, 27, 29, 32, 34, 38, 39, 42, 45, 48, 50, 53, 56, 59, 60 and 68-71 are pending in the application.
This action is in response to applicants' amendment dated November 3, 2022.  Claims 1, 39, 42, 45, 48 and 68 have been amended, claims 3, 4, 62 and 63 have been canceled and claims 69-71 are newly added.
Response to Amendment
Applicant's arguments filed November 3, 2022 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 2a) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
u)	The applicants’ stated that Claim 50 is amended to depend directly on claim 1.  However, there is no amendment to Claim 50.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.
The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 6) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 8) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 9) in the last office action, which is hereby withdrawn.

In view of the amendment dated November 3, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 34 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 29 is vague and indefinite in that it is not know what is meant by ---- represents a single or double bond where the underlining was deleted from the claim, i.e. ----.
Claim 34 recites the limitation "phenyl" in the definition of A in formula V.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "phenyl" in the definition of A in formula VA, VB, VC.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 9 and claims dependent thereon (claims 10 and 11) are objected to because of the following informalities:  the definition of R2 includes the moiety -C(O)-C1-4 haloalkyl -C(O)-cycloalkyl where it is believed that a comma is missing between what appears to be two distinct moieties.  Appropriate correction is required.




Allowable Subject Matter
Claims 1, 7, 12, 14, 16, 18, 19, 23, 27, 32, 38, 39, 42, 45, 48, 53, 59, 60 and 68-71 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624